                     IN THE UNITED STATES DISTRICT
                   COURT FOR THE SOUTHERN DISTRICT
                     OF GEORGIA SAVANNAH DIVISION

    UNITED STATES OF AMERICA                  )
                                              )
         v.                                   )     CR 419-91
                                              )
    STAFON JAMAR DAVIS                        )
                                              )

                             SCHEDULING ORDER

      Pursuant to the Court’s instructions at the Status Conference held

on July 11, 2019, the parties submitted a proposed joint scheduling

order. See doc 52 (Minute Entry); doc. 64 (Proposed Schedule). The

Court has considered the parties’ submission and adopts the proposed

deadlines as follows:


              DATE                                  DEADLINE
    August 1, 2019              -- Government’s Motion for Reciprocal Discovery

    September 1, 2019           -- Defendant’s Delivery of Reciprocal Discovery to
                                   Government 1

                                -- Discovery from both parties to be provided on a
                                   rolling basis hereafter unless otherwise ordered.


1  Defendant filed his Motion for Discovery shortly before his arraignment. Doc. 23.
At defendant’s arraignment, the Government indicated that it would follow its
liberal discovery policy in this case. See doc. 30. The Government has filed its
Motion for Reciprocal Discovery, which stands unopposed. Doc. 71. As the
requested schedule reflects that the parties have agreed to provide discovery to each
other on a rolling basis, the Court infers that neither opposes the requested
discovery. The Court, therefore, GRANTS defendant’s motion for discovery, doc.
23, and the Government’s reciprocal motion, doc. 71.


                                          1
October 1, 2019     -- Motions Pursuant to Fed. R. Crim. P. 12(b)(3)

                    -- Defendant’s Notice of Insanity Defense and/or Expert
                       Evidence of a Mental Condition Pursuant to Fed. R.
                       Crim. P. 12.2(a)-(b)

October 15, 2019    -- Defendant’s Notice of Alibi Defense Pursuant to
                       Fed. R. Crim. P. 12.2

                    -- Government’s Request for Mental Examination
                       Pursuant to Fed. R. Crim. P. 12.2(c)(1)(B)

November 1, 2019    -- Responses to Motions Filed Pursuant to
                       Fed. R. Crim. P. 12(b)(3)

December 2, 2019    -- Defendant’s Submission of Evidence in Mitigation to
                       U.S. Attorney’s Office

December 9, 2019    -- Government’s Submission to United States
                       Department of Justice of Memorandum and U.S.
                       Attorney Recommendation re: Death Penalty

January 6, 2020     -- Government’s Notice Pursuant to Fed. R. Evid.
                       702 and Fed. R. Crim. P. 16(a)(1)(G)


February 7, 2020    -- Defendant’s Notice Pursuant to Fed. R. Evid. 702
                       and Fed. R. Crim. P. 16(b)(1)(C)


February 21, 2020   -- Government’s Supplemental Expert Notice Pursuant
                       to Fed. R. Evid. 702 and Fed. R. Crim. P. 16(a)(1)(G)


March 21, 2020      -- Parties’ Notice Pursuant to Fed. R. Evid. 404(b),
                       609, 807 and 902

                    -- Motions for Judicial Notice

                    -- Trial Stipulations
April 1, 2020       -- Government’s Notice of Intent to Seek or Not Seek
                       Death Penalty




                              2
      The Court also adopts the parties’ proposals for tentative deadlines

for pre-trial procedures. If the U.S. Attorney General elects to seek the

death penalty, the Court will revisit the remainder of this scheduling

order with the parties to address motions pertaining to capital

punishment. Although the deadlines are tentative, as they are calculated

based on the days before an as-yet-undetermined trial date, the Court

emphasizes that they are purely provisional and subject to the

modification at the discretion of the District Judge. The tentative pre-

trial deadlines are adopted as follows:

   Trial-120                -- Pretrial Motions in Limine

   Trial-106                -- Responses to Motions in Limine
   Trial-99                 -- Replies in Support of Motions in Limine
   Trial-90                 -- Hearing on Motions in Limine and
                               Pretrial Admission of Evidence
   Trial-30                 -- Supplemental Hearing on Pretrial Admission
                               of Evidence, if Needed

                            -- Additional Stipulations
   Trial-21                 -- Proposed Voir Dire and Jury Instructions

                            -- Remaining Giglio/Jencks/Fed. R. Crim. P.
                               26.2 Disclosures
   Trial-14                 -- Objections to Proposed Voir Dire and
                               Jury Instructions
   Trial-8                  -- Trial Memoranda (if needed)

                            -- Parties’ witness and exhibit lists emailed to
                               Courtroom Deputy (in PDF and Word formats)

                            -- Parties’ trial exhibits in electronic format (on USB
                               drive) to Courtroom Deputy


                                      3
  Trial-7                  -- Pretrial Conference
  Trial                    -- Trial

     Since this case has been previously designated complex, the

statutory time limits imposed by 18 U.S.C. § 1361 for pretrial

proceedings are tolled. Doc. 49

     SO ORDERED, this 26th day of August, 2019.



                                  ___________________________
                                  ____________________________________
                                  CHR    PHER L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                  UNITED STATES MAGISTRATE JU
                                                            UDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                     4
